DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 1, 3-8, 11, and 12, in the reply filed on December 22, 2021 is acknowledged.
Claims 2, 9, 10, and 13-17 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Information Disclosure Statement
The information disclosure statement filed on November 16, 2020 and April 23, 2021 have been received and the references listed thereon have been considered.

Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.


The abstract of the disclosure is objected to because it is too long and because of the recitation “comprising” in line 2 which is considered to be legal phraseology and thus improper. Correction is required. See MPEP § 608.01(b).

Claim Objections
Claims 1, 3-8, 11, and 12 are objected to because of the following informalities:
In claim 1, line 11, it seems that the recitation “and” should be deleted in view of the recitation thereof in line 16; in line 13, the semi-colon “;” after “frame” should be changed to -- , and-- to clarify what structure is being claimed as part of the actuator assembly; in line 14, it seems that “proximal end portion” should be changed to --proximal end-- for agreement with “distal end” in lines 14-15 and for clarity to distinguish it with respect to the other proximal end portion (see line 7); in lines 18-19, “a extended” is improper and should be --an extended--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)/1st paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The specification and drawings do not provide support or sufficient support for the recitation “piston and cylinder assembly” as set forth in claim 3, line 2, particularly since no “cylinder” appears to be disclosed and the pressure actuation structure does not have the characteristics of a piston and cylinder assembly such as the relationship between the outer surface of the piston and a cylinder wall.

Claim Rejections - 35 USC § 112(b)/2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 3, line 2, the recitation “a piston-and-cylinder assembly” is vague and indefinite as to what disclosed structure it refers, particularly because there appears to be no “cylinder”; in line 3, the recitation “extending therefrom” is vague and indefinite as to what is being set forth, particularly as to what “therefrom” refers.
In claim 4, lines 3-4, the recitation “an interior of the housing” is vague and indefinite as to whether it refers to that set forth previously in line 3 or to another such interior of the housing.
In claim 7, line 2 (and line 4), the recitation “a pressurized gas source” renders the claim vague and indefinite because the claimed invention is being positively defined in terms of the pressurized gas source which is not part of the claimed pneumatic tool.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“trigger mechanism” in claim 1 (line 18) and the claims dependent therefrom.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 3-8, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Groehn, pn 1,743,209 in view of Official notice as evidenced by Sundstrom, U. S. Pub. No. 2004/0093820 and/or Wiens, U. S. Pub. No. 2013/0074434.
Regarding claims 1, 3, and 11, Groehn substantially discloses applicant’s claimed invention, and specifically discloses an apparatus with almost every structural limitation of applicant’s claimed invention (except for the limitations shown in italics and grayed-out) including:
a frame (e.g., 21) comprising a first joint point (e.g., 29) and a second joint point (e.g., 24);
a die (e.g., 23) rigidly coupled to the frame, the die comprising a plurality of female die cavities;
a coupler link (e.g., 25);
a rocker link (e.g., 26) having a first end portion rotatably coupled (e.g., at 29) to the first joint point of the frame and a second end portion rotatably coupled (e.g., at 27) to the coupler link;

a punch (e.g., 22) coupled to the distal end portion of the punch arm, the punch comprising a plurality of male punch projections, each of the male punch projections being configured to mate with a corresponding one of the plurality of female die cavities; and
an actuator assembly, comprising:
a housing (e.g., 31) coupled to the frame;
a push rod (e.g., 33) having a proximal end portion positioned (e.g., at 32) in the housing and a distal end extending out of the housing (e.g., it extends out of the housing to 27), wherein the distal end of the push rod is rotatably coupled (e.g., at 27) to the coupler link and rotatably coupled (e.g., at 27) to the second end portion of the rocker link; and
a trigger mechanism (e.g., including 50) coupled to the actuator assembly, wherein actuation of the trigger mechanism causes the actuator assembly to drive the push rod from a retracted position to a extended position;
wherein the punch arm is rotatable between:
(a)	a first state (e.g., when pneumatic pressure is released) when the push rod is in the retracted position in which the punch is spaced from the die, and
(b)	a second state (e.g., when pneumatic pressure is applied) when the push rod is in the extended position in which the punch engages the die;

[claim 3] wherein:
the actuator assembly comprises a piston-and-cylinder assembly (e.g., including 31, 32) with the distal end of the push rod extending therefrom (e.g., as shown in Figs. 1 and 2);
[claim 11] wherein:
a length of the punch arm (e.g., 20) is greater than a length of the rocker link (e.g., 26)(e.g., as shown in Fig. 1).Thus, Groehn lacks the specific tool configuration as follows:
[from claim 1] the die comprising a plurality of female die cavities;
a punch coupled to the distal end portion of the punch arm, the punch comprising a plurality of male punch projections, each of the male punch projections being configured to mate with a corresponding one of the plurality of female die cavities.
However, the Examiner takes Official notice that such die and punch tool configurations are old and well known in the art and provide the benefit of performing a desired operation, namely die and punch tools for joining materials together. As evidence in support of the taking of Official notice, Sundstrom and Weins each disclose examples of such die and punch tools for performing such a joining operation. Therefore, it would have been obvious to one having ordinary skill in the art to simply replace the tool configuration of Groehn with another type of tool configuration based on the type of operation desired; specifically, to replace the tool configuration with the die and punch tool configuration for performing a joining operation.
Regarding claims 4-8, Groehn substantially discloses applicant’s claimed invention, and specifically discloses an apparatus with almost every structural limitation of applicant’s claimed invention (except for the limitations shown in italics and grayed-out) including:
[claim 4] wherein the actuator assembly further comprises:
a diaphragm (e.g., piston 32) positioned in the housing and coupled to the proximal end portion of the push rod, wherein an interior of the housing and the diaphragm define a pressure chamber (e.g., to the left of the piston and inside the cylinder as viewed in Fig. 1) in an interior of the housing; and
a spring (e.g., 41) applying a force against the diaphragm (e.g., piston 32) to compress the pressure chamber;
[claim 5 (from 4)] further comprising:
an inlet port (e.g., 43) coupled to the trigger mechanism; and
an air supply line (e.g., including 38) pneumatically coupled to the inlet port;
wherein:
the actuator assembly further comprises a first port (e.g., 39) pneumatically coupling the pressure chamber to the air supply line; and
the trigger mechanism controls an airflow from the inlet port to the pressure chamber;
[claim 6 (from 5)] wherein:
the actuator assembly further comprises a second port pneumatically coupling the pressure chamber to the air supply line;
[claim 7 (from 5)] wherein:
activation of the trigger mechanism releases pressurized gas from a pressurized gas source coupled to the inlet port through the first port and into the pressure chamber; and
release of the trigger mechanism stops flow of gas from the pressurized gas source coupled to the inlet port through the first port (e.g., as disclosed);
[claim 8 (from 5)] further comprising:
an exhaust valve pneumatically coupled to the first port of the actuator assembly, whereby release of the trigger mechanism causes the spring to compress the pressure chamber and exhaust gas from the pressure chamber out of the exhaust valve.
Thus, Groehn further lacks the specific pneumatic actuator configuration as follows:
(a)	a diaphragm instead of a piston;
(b)	a second port as follows:
[claim 6 (from 5)] wherein:
the actuator assembly further comprises a second port pneumatically coupling the pressure chamber to the air supply line; and
	(c)	an exhaust valve as follows:
[claim 8 (from 5)] further comprising:
an exhaust valve pneumatically coupled to the first port of the actuator assembly, whereby release of the trigger mechanism causes the .
	However, it is respectfully submitted that the subject structure of a diaphragm, second port, and exhaust valve are all part of well-known pneumatic actuating configurations and provide the various well-known benefits including the desired level of operating efficiency and responsiveness. As evidence in support of the taking of Official notice, Weins discloses one example of such a pneumatic actuating configurations that includes a diaphragm (e.g., 36, see Fig. 4) and an exhaust valve (e.g., 120, see Fig. 3); Sundstrom discloses another example of such a pneumatic actuating configurations that includes a diaphragm (e.g., 109, see Fig. 4) and an exhaust valve (e.g., 64, see Fig. 1 and the last sentence in paragraph 0052). Additionally, pneumatic actuating configurations that include of such a second port are equally well-known to one having ordinary skill in the art.  Therefore, it would have been obvious to one having ordinary skill in the art to provide such a pneumatic actuating configuration on the apparatus of Groehn to gain the well-known benefits including those described above. 
Regarding claim 12, Groehn further lacks the specific relationship between the rocker link and coupler link as follows:
[claim 12] wherein:
a length of the rocker link is greater than a length of the coupler link.
However, it is respectfully submitted that one having ordinary skill in the art would be readily aware and consider it obvious to provide links having lengths to produce a Groehn such that it is longer than the coupler link for reasons such as providing one or more the desired operating characteristics described above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARK F DEXTER whose telephone number is (571)272-4505. The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to telephone the Examiner. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/CLARK F DEXTER/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        


cfd
January 11, 2022